department of the treasury internal_revenue_service commerce street ms dal dallas tx tax_exempt_and_government_entities_division release number release date date legend org organization name uil xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons as aresult of a recent examination of your organization’s activities and form_990 for the period ended december 20xx and december 20xx it was determined that your organization does not maintain separate records of income from members and income from non-members as sales and hall rentals to a result the service considers all of your income from bar sales derive from non-members in addition your organization opens its bar to the public and conducts gaming activities with non-members these activities give the appearance that the organization is conducting business with the general_public like a for-profit business the organization fails to meet the requirements for exemption under c veterans organizations whether organized before or after the amendment of sec_501 must be operated for one or more of the eight purposes listed in regs c -1 c accordingly you cannot have purposes of a substantial nature that are not listed in this section and retain sec_501 status for taxable years after september 19xx sec_501 grants exemption to a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post or organization - organized in the united_states or any of its possessions at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and no part of which inures to the benefit of any private_shareholder_or_individual based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for all years beginning after december 20xx you have executed the form 6018-a agreeing to the revocation of exemption under sec_501 c form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations schedule no or exhibit year period ended form_88 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx12 and 20xkx12 legend org organization name companies issues xx date motto motto co-1 co-2 under the circumstances described does the org meet the requirements for continued recognition of exemption under sec_501 of the internal_revenue_code facts the org was charted on september 19xx the organization is under the group of the org the org was recognized as tax-exempt under exemption number the internal_revenue_code of 19xx under sec_501 the activities include operating a bar that is open to the public selling motto holding membership meetings contributing funds to charitable organizations and conducting charitable activities the organization receives the majority of its income from rental of the hall bar sales and motto sales through its vending machine the organization also receives income from membership dues and motto motto was discontinued in november of 20xx the organization paid for advertisement in the co-1 as a place in co-2 listing on the website it listed the organization’s name address phone number and product and services offered the product and services listed are banquet rooms facility rental and party planning services and miscellaneous personal services on website the organization’s name address and phone number are listed on the website the organization’s name address phone number and business type is listed under banquet halls the organization has an on premise liquor license from the state of xyz exhibit the definition for an on premise liquor license states the motto vending machine is located inside the bar and anyone is allowed to purchase motto from it the organization does not maintain records to show the amounts of bar and motto sales from members and from non-members the organization does not maintain records for the hall rentals to members and non-members the treasurer stated in a signed statement exhibit that all activities are open to the public such as corn beef dinner for st patrick’s day the bar is open to the public and form 886-a crev department of the treasury - internal_revenue_service page -1- eon 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 and 20xx12 the building is rented out to the public for parties and weddings the bar has been open to the public for about four years law sec_501 requires that an organization created under this subsection must be supported through member dues and restricted from conducting business with the general_public sec_501 recognizes as exempt from federal_income_tax a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post organization a organized in the united_states or any of its possessions b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual federal tax regulation sec_1_501_c_19_-1 states that in order to be described in sec_501 under paragraph a of this section an organization must be operated exclusively for one or more of the following purposes promote the social welfare of the community to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literacy or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both to provide social and recreational activities for their members sec_512 defines the term unrelated_business_taxable_income as follows unrelated_business_taxable_income means the gross_income derived by any organization form any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly form 886-a ceev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayet explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 and 20xx12 org connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 the term does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation federal tax regulation d of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationships to the achievement of exempt purposes other than through the production_of_income and that it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether the activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 of its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations state that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law form 886-a rev department of the treasury - internal_revenue_service page -3- an 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended org 20xx12 and 20xx12 taxpayer's position the agent spoke with the treasurer and stated why the organization was not exemption as a veteran’s organization under sec_501 of the code the agent mailed the report and the form 6018-a to the taxpayer the agent explained to the treasurer that if the organization agrees with the findings that form 6018-a would need to be signed and sent back to the agent the agent also explained that the form_1120 would need to be completed for the years ending december 20xx and december 20xx the completed forms would need to be sent back with the form 6018-a before the case would be closed the taxpayer only provided a signed 6018-a agreeing to the organizations exempt status being revoked the organization failed to provide any returns government's position based on the facts from the examination no member log was maintained by the organization to show the amount of bar and motto sales and hall rentals from members and non-members as a result all of the income from bar sales motto sales and hall rental income is deemed to be from non-members the organization’s bar sales motto sales and hall rental income to the public produce the majority of its gross revenue roughly dollar_figure annually opening the bar to the public and conducting gaming activities with non-members are not considered exempt purposes of an organization described under sec_501 these activities are being conducted as a trade_or_business with the public as stated in sec_1_501_c_19_-1 it is not necessary that the organization's purposes or activities include all of the listed purposes to be exempt but they cannot have purposes of a substantial nature that are not listed and retain sec_501 status therefore the organization no longer qualifies for exemption under sec_501 conclusion based on foregoing reasons the organization no longer qualifies for exemption under sec_501 due to its extensive non-exempt activities therefore revocation of the organization’s tax exemption under sec_501 is warranted form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury internal_revenue_service south clinton street syracuse ny tax_exempt_and_government_entities_division legend org organization name xx date address address date org address dear during the course of the audit it was determined that the organization does not qualify for exemption as an organization described under sec_501 of the internal_revenue_code enclosed are three forms of form 6018-a for revocation of exempt status please sign and return two of the forms form 6018-a if your organization agrees with the findings if you have any additional questions please feel free to contact me at thank you for your time and cooperation in this matter sincerely kathleen sopchak revenue_agent enclosed form 6018-a form 886-a
